Fourth Court of Appeals
                               San Antonio, Texas
                                   December 13, 2018

                                   No. 04-18-00924-CR

                                 Rudy DELGADO, SR.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-07-0141-CRA
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
        Leticia Murillo Escamilla’s notification of late record is hereby GRANTED. The
reporter’s record is due January 7, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court